Case 1:21-cv-02387-MKB-RML Document 1-1 Filed 04/30/21 Page 1 of 11 PagelD #: 6

 

EXHIBIT A

 

 

 
 

¥

NYSCEF DOC. NO. 2

t ¥.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

DONOVAN THOMPSON,
Plaintiff,

~against-

RYDER TRUCK RENTAL INC., and
KUWAN LARUE WRIGHT,
, Defendants,

TO THE ABOVE NAMED DEFENDANTS:

x

END EX NO FA 2B OS LAL ome
RECEIVED NYSCEF: 11/25/2020

Index No.:
Date Purchased:

SUMMONS

Plaintiff designates Queens
County as the place of trial,

The basis of venue is:
Plaintiff's residence

Plaintiff resides at:
1040 Neilson Street, Apt 5L
Far Rockaway, NY 1169

County of Queens.

YOU ARE HEREBY SUMMONED to answer the complaint in this action, and to serve a

copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
ce on the Plaintiffs attorney(s) within twenty days after the service of this sammons,
exclusive of the day of service, where service is made by delivery upon you personally within the
state, or, within 30 days after completion of service where service is made in any other manner. In
case of your failure to appear or answer, judgment will be taken against you by default for the relief

 

demanded in the complaint.
Dated: Brooklyn, New York
November 19, 2020
oN. Lo ms

AKIVA OFSHTEIN, ESQ SBPY EC SY
OFSHTEIN LAW FIRM, PC. OT or \
Attorneys for Plaintiff poe
DONOVAN THOMPSON Joo |
15 Bay 29h Street, gn Floot S WOW STEM es yo |
Brooklyn, New York 11229\ >: /

(718) 455-5252
Our File No. I9DMVX5693. Se,

1 of 10

 

 
Case 1:21-cv-02387-MKB-RML Document 1-1 Filed 04/30/21 Page 3 of 11 PagelD #: 8

State of New York - Department of State
Division of Corporations

Party Served: Plaintiff/Petitioner:
RYDER TRUCK RENTAL, INC. THOMPSON, DONOVAN

C/O CORPORATE CREATIONS NETWORK INC.
600 MAMARONECK AVENUE

SUITE 400

HARRISON, NY 10528

Dear Sir/Madam:
Enclosed herewith is a legal document which was served upon the Secretary of

State on 12/14/2020 pursuant to SECTION 306 OF THE BUSINESS CORPORATION LAW.
This copy is being transmitted pursuant to such statute to the address

provided for such purpose.

Very truly yours,
Division of Corporations

 

 

 

 
‘Case 1:21-¢y-02387-MKB-RML Document 1-1. Filed 04/30/21 Page 4 of 11 PagelD #: 9

wy vy
FILED: QUEENS COUNTY .GERR 11/25/2020 STS0T Eh) ENDER HOT Tazbes 72620
RECEIVED NYSCEF: 41/25/2020

NYSCEF poc, NO. 1

at

 

’

TO DEFENDANTS:

RYDER TRUCK RENTAL INC,
11690 NW 105" STREET

MIAMI, FL 33178
KUWAN LARUE WRIGHT

53 LINNMOORE STREET
HARTFORD, CT 06114 .

2 of 10

 
STLEDT QUEENS COUNTY _umRK 11/25/2020 O1: i By

NYSCEF DOC. NO.

 

+ TNDEX HOT P22 8087 2020-—
1 RECEIVED NYSCEF; 11/25/2020

SUPREME COURT OF THE STATE OF NEW YORK Index No.:

 

COUNTY OF QUEENS : a Date Purchased:
: x
DONOVAN THOMPSON, VERIFIED COMPLAINT
Plaintiff,
-against-
RYDER TRUCK RENTAL INC.,, and
KUWAN LARUE WRIGHT, ;
Defendants,
a

 

‘Plaintiff, DONOVAN THOMPSON, by his attorneys, OFSHTEIN LAW FIRM, P.C.,

complaining of the Defendants, RYDER TRUCK RENTAL INC., and KUWAN LARUE

" WRIGHT, respectfully alleges, upon information and belief:

1. Atall times herein mentioned, Plaintiff, DONOVAN THOMPSON, was and still is

a resident of the County of Queens, City and State of New York.
2. Atall times herein mentioned, Defendant, KUWAN LARUE WRIGHT, was and.

still is a resident of the County of Hartford, City and State of Connecticut.

3. At all times herein mentioned, Defendant, RYDER TRUCK RENTAL INC,,
was and still is a domestic corporation duly organized and existing under and by virtue of the
laws of the State of Florida, with a principal office in Miami-Dade County.
4, At all times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,

was and still is a professional corporation duly organized and existing under and by virtue of the

laws of the State of Florida, with a principal office in Miami-Dade County.

3 of 106

 

 
 

 

TRERED: QUEENS COUNTY uGERK 11/25/2020 01:01 py INDEX NO. 72280372020
NYSCEF DOC. NO, 1 RECEIVED NYSCEF:; 11/25/2020

ny i

5. At all times herein mentioned, Defendant, RYDER TRUCK RENTAL IN c.,
was and still is a duly authorized foreign corporation doing business in the State of Florida, with
a principal office in Miami-Dade County.

6. Atall times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,

 

was and still is a duly authorized foreign corporation transacting business in the State of Florida.
7. Atoll times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,

does and/or solicits business within the State of Florida.

8. At all times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,,
derives substantial revenue from goods used or consumed or services rendered in the State of
Florida.

9, At all times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,
expected or reasonably should have expected its acts and business activities to have

consequences within the State of Florida.

10, At ail times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,

derives substantial revenues from interstate or international commerce.

il. Atal times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,
was and still is a domestic limited liability company duly organized and existing under and by
virtue of the Jaws of the State of Florida, with a principal office in Miami-Dade County.

12. At all times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,
was and still is a duly authorized foreign limited liability company duly organized and existing
under and by virtue of the laws of the Stafe of Florida, with a principal office in Miami-Dade

County,

4 of 10

 
 

FILED: QUEENS COUNTY . JERK 11/25/2020 01:01 Pi) “INDEX-NOT 722803 /2020—
NYSCEF boc. NO. 1 , RECEIVED NYSCEF: 11/25/2020

13. At all times herein mentioned, Defendant, RYDER FRUCK RENTAL INC.,
was and still is a duly organized general partnership existing and doing business under and by

virtue of the laws of the State of Florida.

14.  Atatl times herein mentioned, Defendant, RYDER TRUCK RENTAL INC,,
was and still is a duly organized limited partnership existing and doing business under and by
-virtus of the laws of the State of Florida.

15. Atal times herein mentioned, Defendant, RYDER TRUCK RENTAL INC.,
was and still a duly organized proprietorship existing and doing business under the laws of the

State of Florida.
16. That on September 26, 2020, Defendant, RYDER TRUCK RENTAL INC., was

the registered owner of a 2019 Freighter, commercial truck bearing State of Connecticut

registration number 63826A.
17. That on September 26, 2020, Defendant, RYDER TRUCK RENTAL INC., was

the lessor of a 2019 Freighter, commercial truck bearing State of Connecticut registration number

63826A.
18.  Thaton September 26, 2020, Defendant, RYDER TRUCK RENTAL INC., was

the lessee of a 2019 Freighter, commercial truck bearing State of Connecticut registration number

63826A.
19. That on September 26, 2020, Defendant, KUWAN LARUE WRIGHT, was the

operator of a 2019 Freighter, commercial truck bearing State of Connecticut registration number

63826A.
20. ‘That on September 26, 2020, Defendant, KUWAN LARUE WRIGHT, was

5

5 of 10

 
i

_ (PELED: QUEENS COUNTY WuERK 11/25/2020 01:01 BY . “INDEX NOT “72280372020 —

NYSCEF poc, NO. 1 RECEIVED NYSCEF: 11/25/2020

 

 

 

whos
controlling the 2019 Freighter, commercial truck bearing State of Connecticut registration
number 63826A.
21, ‘That on September 26, 2020, Defendant, KUWAN LARUE WRIGHT, was
controlling the 2019 Freighter, commercial truck bearing State of Connecticut registration
number 63826A, with the knowledge of defendant owner.

22, That on September 26, 2020, Defendant, KUWAN LARUE WRIGHT, was
controlling the 2019 Freighter, commercial track bearing State of Connecticut registration

number 63826A, with the permission of defendant owner.

 

23,  Thaton September 26, 2020, Defendant, KUWAN LARUE WRIGHT, was

controlling the 2019 Freighter, commercial truck bearing State of Connecticut registration

 

number 63826A, with the express consent of defendant owner.

24, That on September 26, 2020, Defendant, KUWAN LARUE WRIGHT, was
controlling the 2019 Freighter, commercial truck bearing State of Connecticut registration
number 63826A, with the implied consent of defendant owner.

25. That on September 26, 2020, Defendant, KUWAN LARUE WRIGHT, was
operating and controlling the 20 19 Freighter, commercial truck bearing State of Connecticut

registration number 63826A, on Francis Lewis Boulevard at its intersection of Sunrise Highway,

Queens County, New York.
26, That on September 26, 2020, Defendant, KUWAN LARUE WRIGHT, was

operating and controlling the 2019 Freighter, commercial truck bearing State of Connecticut
registration number 63826A, within the scope of his employment.
27,  Atthe aforesaid date and place, Plaintiff, DONOVAN THOMPSON, was lawful

6

6 of 10
cy

(FILED: QUEENS COUNTY .CERK 1772572020 SLOT Ba | ENDER Hor Fences ‘2028
NYSCEF poc, NO. L RECEIVED NYSCEF: 11/25/2020

 

passenger in a 2000 Volkswagen, motor vehicle bearing State of New York registration number

JLU8387, when defendants’ motor vehicle forcibly, without warning, struck the vehicle of the

 

plaintiff.
98. That as a result of the aforesaid contact, Plaintiff, DONOVAN THOMPSON,

 

was injured,

29, ‘That the aforesaid occurrence was caused wholly and solely by reason of the
negligence of the Defendants without any fauilt or negligence on the part of the Plaintiff contributing
thereto.

30, That Defendants were negligent, careless and reckless in the ownership, operation,
management, maintenance, supervision, use and control of the aforesaid vehicle and the Defendants
was otherwise negligent, careless and reckless under the circumstances then and there prevailing.

31. That by reason of the foregoing, Plaintiff, DONOVAN THOMPSON, sustained
severe and permanent personal injuries and was otherwise damaged,

32. That Plaintiff, DONOVAN THOMPSON, sustained serious injuries as defined by
§5102(d) of the Insurance Law of the State of New York.

33. That Plaintiff, DONOVAN THOMPSON, sustained serious injuries and economic
loss greater than basic economic loss as defined by §5104 of the Insurance Law of the State of New
York.

34,  Thet Plaintiff, DONOVAN THOMPSON, isnot seeking to recover any damages for
which Plaintiff has been reimbursed by no-fault insurance and/or for which no-fault insurance is
obligated to reimburse Plaintiff, Plaintiffis seeking to recover only those damages not recoverable

through no-fault insurance under the facts and circumstances in this action.

7 of 10
 

 

 

 

| REEDS OURENS COUNTY ERI ST72572020 01:01 Em INDEX NO, 72280372020
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 11/25/2020

35. That this action falls within one or more of the exceptions set forth in CPLR §1602.
36, That by reason of the foregoing, Plaintiff, DONOVAN THOMPSON, has been
damaged in a sum which exceeds the jurisdictional limits of atl lower courts which would otherwise

have jurisdiction.

WHEREFORE, Plaintiff, DONOVAN THOMPSON, demands judgment against the
Defendants, RYDER TRUCK RENTAL INC., and KUWAN LARUE WRIGHT, ina
sum exceeding the jurisdictional limits of all lower courts which would otherwise have

jurisdiction, together with the costs and disbursements of this action.

Dated: Brooklyn, New York
November 19, 2020

 

AKIVA OFSHTEIN, ESQ
OFSHTEIN LAW FIRM, P.C.
Attorneys for Plaintiff
DONOVAN THOMPSON

15 Bay 29" Street, 2™ Floor
Brooklyn, New York 11229
(718) 455-5252

Our File No. 19MVX5693

&@ of 10

 

 

 
*

(FILED: QUEENS COUNTY CuERK 11/25/2020 01:03 PM
NYSCEF Doc, NO. 1

 

YERIFICATION

STATE OF NEW YORK )ss:
COUNTY OF KINGS)

   
     

is the cl in

 

INDEX NO, 72280372020
RECEIVED NYSCEF: 11/25/2020

within action; that deponent has read the foregoing

aimant
VERIFIED SUMMONS AND COMPLAINT, and knows the contents thercof; that the

same is trus fo deponent’s own knowledge, except as to matters therein stated to be
alleged upon information and belief, and that 28 to those matters, deponent believes if to

be true.

kD

a

of , A

oe

: = sage
types ee .
BuRe eee :
Le cs

io
toa

  

Notery

9 of 10

 

  

 

 
